512 F.2d 446
ACADEMY TANKERS, INC., and S. S. THOMAS M, Appellees,v.STEUART TRANSPORTATION COMPANY, and TUG LITTLE CURTIS, Appellants.
No. 74-2143.
United States Court of Appeals,Fourth Circuit.
Argued March 7, 1975.DEcided March 26, 1975.

Donald C. Greenman, Baltimore, Md.  (Kieron F. Quinn, Baltimore, Md., on brief), for appellees.
John Prokop, Washington, D. C.  (W. B. Ewers, Baltimore, Md., on brief), for appellants.
Before BRYAN, Senior Circuit Judge, FIELD, Circuit Judge, and HALL, District Judge.
PER CURIAM:


1
This is a case of admiralty and maritime jurisdiction and is an admiralty claim within the meaning of Rule 9(h) of the Federal Rules of Civil Procedure.


2
Originally, the case involved the collision of the tanker THOMAS M with a pier.  The pier owner, Steuart Investment Company, sued the THOMAS M and its owner, Academy Tankers, Inc. They in turn impleaded the assisting tug LITTLE CURTIS and the tug owner, Steuart Transportation Company.  The tug company was totally exonerated at trial and on appeal.  Academy Tankers, Inc. v. Steuart Transportation Company, 441 F.2d 724 (4th Cir. 1971).  This proceeding is a sequel to the prior legal actions and involves Steuart Transportation Company's claim for attorney's fees in the amount of $40,000.  The district court denied the motion "... for the simple reason that there does not appear to be a proper case to permit recovery of attorney's fees."  We agree.


3
Affirmed.